Citation Nr: 1713383	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  11-07 672	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased disability rating for an acquired psychiatric disorder.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to January 1974.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction over the claim has since been assumed by the RO in Nashville, Tennessee.

In July 2012, the Veteran testified before a Veterans Law Judge at a hearing held at the RO in Nashville.  A transcript of that hearing is associated with the electronic claims file.  In October 2016, the Veteran and his representative were notified that the Veterans Law Judge who presided over his hearing had since retired and was offered a new hearing.  In a March 2017 statement, the Veteran's representative clarified that the Veteran did not wish to have a new hearing and requested that the appeal be adjudicated by the Board.

In the March 2017 statement, the Veteran's representative also raised the issue of entitlement to TDIU.  As such, that issue has been added to the issues on appeal, above.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim of TDIU is part and parcel of an increased rating claim when it is reasonably raised by the record).  


FINDINGS OF FACT

1. For all periods on appeal, the Veterans acquired psychiatric disability, variously rated as anxiety disorder, not otherwise specified, and PTSD, has been manifested by symptomatology resulting in occupational and social impairment, with deficiencies in most areas.

2. The Veteran's service-connected acquired psychiatric disorder and gastritis are as likely as not of such severity as to prevent him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1. Throughout the rating period on appeal, the criteria for a 70 percent rating, but no more, for an acquired psychiatric disorder, characterized variously as anxiety disorder, not otherwise specified, and PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Codes (DC) 9411, 9413 (2016).

2. The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in April 2006, and August and September 2009.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, private treatment records, Social Security Administration records, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Disability Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the PTSD and depression, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran is service connected for a psychiatric disability variously rated as anxiety disorder, not otherwise specified, prior to May 12, 2014, and as PTSD thereafter.  His disability is rated as 10 percent disabling from February 24, 2006, as 30 percent disabling from May 23, 2007, and as 70 percent disabling from March 13, 2009.  Although his disability has been recharacterized from anxiety disorder to PTSD during the course of this appeal, and has been variously rated as anxiety disorder and PTSD during the various periods on appeal, both disabilities under the same rating criteria for mental health disorders.  Therefore, regardless of the diagnostic code assigned, the criteria used to evaluate his disability remains the same. Cf. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Under the applicable Diagnostic Codes, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  Id.

a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2016).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF Score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work)."  A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is described as "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF score of 71-80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id. 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as the period on appeal pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV.  See 38 C.F.R. § 4.126(a).

The evidence in the record indicates that in May 2006, the Veteran was afforded a VA examination in connection with his claim.  The Veteran denied any history of suicidality, although he endorsed occasional suicidal ideation.  Social functioning was described as adequate in terms of relating well to neighbors and others although he kept to himself.  His behavior was appropriate.  Hygiene was well kept.  Activities of daily living were adequate.  He was able to care for his personal needs, drive an automobile, and handle financial transactions adequately.  He denied legal difficulties.  Posture and psychomotor movements were unremarkable.  Speech was spontaneous with normal rate, volume and tone.  He denied hallucinations or delusions.  No phobic or ritualistic behaviors were present.  Mood was anxious.  Affect was appropriate.  Thought processes were logical, coherent, and goal oriented.  He was oriented to person, place and time.  Cognition and memory were normal.  Insight and judgment were normal.  The Veteran was assigned a GAF score of 72, indicating if symptoms exist, there are transient and expectable reactions to psychosocial stressors.  

A June 2006 VA treatment record reports that the Veteran was admitted to the hospital with depression after taking an overdose of 40-50 phenobarbital pills.  He reported that after he took the pills, he changed his mind and called someone who called 911.  At that point in time, he was given a GAF score of 45, indicating serious symptoms.  

In March 2009, the Veteran was afforded a VA examination at which time the Veteran was described as having chronic anxiety with gastrointestinal somatization.  The examiner acknowledged the Veteran's June 2006 suicide attempt, describing it as acute Thallium poisoning.  The examiner also acknowledged the December 2006 treatment note indicating a long history of treatment for PTSD symptoms.  The Veteran was noted to have excessive anxiety and worry on most days, including symptoms such as restlessness, easy fatigue, difficulty concentrating, irritability, muscle tension, insomnia, depressed mood, hopelessness, helplessness and withdrawal and isolationist activities.  He appeared clean and casually dressed, although his psychomotor activity appeared fatigued.  Affect was constricted.  Mood was described as "anxious, good, depressed."  Orientation was intact.  The Veteran noted suicidal ideation, delusions and paranoid ideation.  With regard to judgment, the examiner stated that the Veteran understands the outcome of his behavior.  Insight was described as the Veteran partially understanding that he has a problem.  

An October 2010 VA general medical examination is of record.  At that time, the examiner stated that his gastritis and anxiety alone did not make him unemployable, but his personality disorder, PTSD, somatization, and depressive disorder do make him unemployable.  That examiner did not discuss which symptoms are attributable to which disability, or whether his service-connected disability could be separated from his non-service-connected disability.    

A July 2011 VA psychiatry note indicates that the Veteran had been unemployed for approximately three years and was feeling hopeless.  He denied suicidal ideation or plans.  He presented with good hygiene and grooming.  He was cooperated.  No motor abnormalities were noted.  Speech was normal.  Affect was broad.  Mood was euthymic.  No acute psychotic psychopathology was noted.  Insight and judgment were food.  Cognition was grossly intact, although not formally tested.  

A February 2012 VA psychology note indicates that the Veteran was employed but struggling with work.  He was oriented and alert.  Appearance was appropriately groomed and casually dressed.  He was cooperative, responsive, and forthcoming with articulate and goal directed, if vague, speech.  Mood was stable.  Insight and judgment were adequate.  Memory was intact.  He denied hallucinations or delusions and denied suicidal or homicidal plans.  He was assigned a GAF score of 50, indicating serious symptoms.  

A March 2012 VA psychiatry note reports the Veteran lost his job and was looking for employment.  He was given a GAF score of 50, indicating serious symptoms.    Subsequent VA Treatment records from May 2012 through January 2014 report GAF scores between 50 and 55, indicating moderate to serious symptoms.  

In September 2013, the Veteran was afforded a VA examination.  The Veteran appeared clean and casually dressed.  Psychomotor activity was unremarkable.  Attitude was cooperative.  Affect was normal.  Mood was dysphoric.  The Veteran reported issues with concentration and forgetfulness.  Orientation was intact.  Thought content included paranoid ideation with delusions of persecution.  With regard to judgment, the examiner stated that the Veteran understands the outcome of his behavior.  Insight was described as the Veteran partially understanding that he has a problem.  Sleep difficulties were endorsed.  He denied hallucinations.  Inappropriate behavior was reported.  No obsessive or ritualistic behavior was noted.  The Veteran denied suicidal or homicidal thoughts.  Impulse control was good.  The Veteran denied that his 2006 Thallium poisoning incident was a suicide attempt.  Memory was mildly impaired.  He reported a history of difficulty at work, resulting in being fired from several prior positions.  He reported not working for several years, although he did work temporarily for the census in 2010.  The Veteran was assigned a GAF score of 44, indicating serious symptoms, although the examiner stated that the GAF score had more to do with a personality disorder, and his depression likely resulted in a GAF score of 55, indicating moderate symptoms.  The examiner opined that his mental disorder and symptoms resulted in deficiencies in most areas, including judgment, thinking, family relations (he reported being twice divorced with a strained relationship with his daughter), work, and mood.  The examiner described the Veteran as clearly distressed and showing marked impairments in functioning.  The examiner also stated that the Veteran had a subclinical diagnosis of PTSD, which was as likely as not caused by his military service.  

In May 2014, the Veteran was afforded a new VA examination in connection with his increased rating claim.  The Veteran was recorded as being unemployed since 2011, having been fired from his most recent job after about eight months.  He lived in an apartment with a roommate and reported having contact with a son, but no other family or close friends.  He denied having hobbies or interests, instead spending his time watching television or playing computer games.  He reported sleep disturbances, avoidance behavior, trouble with interpersonal relationships, exaggerated startle response, irritability, depression, poor appetite with fluctuating weight, passive thoughts of death (he denied active suicidal ideation), anhedonia, lethargy, and fatigue.  Psychotic symptoms were not reported.  He appeared well-nourished and neatly dressed.  He was attentive and cooperative.  Speech was normal.  Orientation was intact.  Memory tasks appeared to be intact.  No hallucinations, delusions, obsessive ritualistic behavior, or inappropriate behavior were noted.  He was able to maintain minimal personal hygiene.  The examiner found him to experience depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and somewhat passive suicidal ideation.  The examiner assigned a GAF score of 55, indicating moderate symptoms.  

In light of the above, the Board finds that the Veteran's psychiatric disability should be evaluated as 70 percent disabling for all periods on appeal.  Particularly, the Board notes that symptoms such as suicidal ideation , which specifically provides for a 70 percent rating, have been noted throughout the period on appeal, having been noted as early as his May 2006 VA examination, and culminating in an actual attempt in June 2006.  Even when not actively reporting such ideation, the Veteran has admitted to passing thoughts.  Further, evidence suggests interference with work, mood, thinking, family, and judgment for all periods on appeal, indicating interference in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Particularly, the Veteran has been noted to have difficulty maintaining familial relationships, difficulty in the work environment, anxiety, depressed mood, feelings of detachment, and diminished social interactions.  He has engaged in physical altercations and on at least one occasion reported a protective order being taken against him.  At the very least, the Board finds that this shows issues most areas, particularly the areas of mood, family relationships, work, and judgment.  As such, a 70 percent disability rating should be assigned from the date of service connection.  38 C.F.R. § 4.130, DCs 9411 & 9413.

However, the Board has also determined that there is not total social and occupational impairment for any period of time such that a 100 percent schedular evaluation is warranted.  Particularly, there is no indication of gross impairment of thought processes or communication, nor were there any indications he has experienced hallucinations or delusions.  Although he has reported issues at work, and in fact has been unemployed at times throughout the period on appeal, he has sought out and gained employment at periods.  He has consistently been shown capable of managing his own financial affairs, and drives a car.  Finally, since the date of service connection, there is no indication that the Veteran suffered memory loss for names of close relatives, his own occupation, or his own name.  No other symptoms shown demonstrate total social and occupational impairment.  Accordingly, there is presently no evidence in the record upon which upon which to assign a 100 percent rating at any point in time on appeal.  See 38 C.F.R. § 4.130, DCs 9411, 9413 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).    

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disability the Veteran's service-connected psychiatric disability is productive of symptoms specifically identified in the Rating Schedule, such as anxiety, sleeplessness, disturbances in mood, suicidal ideation, and social difficulty.  Thus, thus the manifestations of his anxiety disorder and PTSD are contemplated by the schedular rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently service connected for gastritis to include h. pylori, ulcer and stomach pain.  There is no indication in the evidence of record that any of these conditions cause a collective effect on his anxiety disorder or PTSD (in fact, prior to his grant of a separate rating for anxiety disorder in 2006, he was service connected for psychophysiological gastrointestinal reaction secondary to anxiety, not vice versa).  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  

In sum, the Board finds that the Veteran's anxiety disorder and PTSD has resulted in symptomatology resulting in occupational and social impairment, with deficiencies in most areas, such as family relationships, judgment, thinking, work, and mood, due to such symptoms as: suicidal ideation; impaired impulse control (such as unprovoked irritability); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective familial and social relationships.  Accordingly, a 70 percent rating under 38 C.F.R. § 4.130, DCs 9411 and 9413, is appropriate for all periods on appeal.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015)

TDIU

The Veteran seeks a total disability rating based on individual unemployability (TDIU).  TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016). A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more). For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as a single disability.  38 C.F.R. § 4.16(a).   

In light of the evidence discussed above, the Board finds that TDIU should be granted.  

Here, the Veteran meets the schedular criteria for TDIU.  Particularly, the Board has determined that his service-connected acquired psychiatric disorder should be rated as 70 percent disabling for all periods since February 2006.  Further, the Veteran's application for TDIU indicates that he was most recently employed in March 2012.  His medical treatment records, as noted in the above decision, indicate that he was fired from that position following difficulty due to his psychiatric disorder.  He resume indicates he was also unemployed between April 2006 and November 2011, with a short period between March and August 2010 as a Census Enumerator.  

The Veteran's various VA examinations have found him to suffer from occupational and social impairment with impairment in functioning that interferes with his ability to work.  For example, the May 2014 VA examination noted that the Veteran's PTSD causes occupational and social functioning interference, particularly difficulty maintaining a job when he has one due to his difficulties with interactions with others and anxiety (as well as the affect his anxiety has on his gastrointestinal system).  Further, the October 2010 opinion finds his PTSD to result in unemployability.  Although the Veteran's PTSD diagnosis was not officially service-connected until May 2014, the Board does observe that the examiner stated that until his service-connected disabilities (anxiety and gastritis) are treated well enough to make his non-service-connected disabilities stable and relatively asymptomatic, it is concluded that he is individually unemployable.  This implies that absent his service-connected disabilities, his non-service connected disabilities would not render him unemployable.  For his part, the Veteran asserts that he has attempted to find employment, but despite multiple efforts, his psychiatric symptoms prevent him from obtaining any such employment.   He has been noted to be unsuccessful in managing the politics required in previous management jobs.  While he is perhaps not physically prevented from obtaining employment, his acquired psychiatric disability has been manifested by moderate to serious symptoms for all periods on appeal, and his employment record supports an inability to maintain employment, despite having a degree in chemistry and a career history of management and engineering.  

As such, the Board does not believe that employment would be easily obtainable, nor would any attempt at part-time employment result in anything greater than marginal employment.  Accordingly, given the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are at least as likely as not of such severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 (2016).



ORDER

A 70 percent disability rating, but not more, for an acquired psychiatric disorder granted for the period prior to March 13, 2009, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 70 percent for an acquired psychiatric disorder for the period since March 13, 2009, is denied.

TDIU is granted.




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


